PER CURIAM.
Where the police asked for the defendant’s consent to search his luggage in language which, as the undisputed expert testimony reveals, could be interpreted either as a bona fide request or as a command to submit to lawful authority,1 and the State adduced no evidence to show that the defendant believed the words to be a request only, the State’s burden to show that the defendant freely and voluntarily consented to the search is not satisfied. Restrepo v. State, 438 So.2d 76 (Fla. 3d DCA 1983). Thus, the physical evidence seized from the defendant’s luggage, being the product of an unlawful search and seizure, was inadmissible.
Accordingly, the defendant’s conviction is reversed, and the cause is remanded for a new trial. We do not reach the other error urged by the defendant since it was not preserved for our review by appropriate objection.
Reversed and remanded.
HUBBART and DANIEL S. PEARSON, JJ., concur.

. The literal English translation of the language was “with your permission and with your permission only,” presumably from the Spanish "con su permiso solamente."